MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  Sep 29 2020, 8:57 am

court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael R. Auger                                         Curtis T. Hill, Jr.
Franklin, Indiana                                        Attorney General of Indiana

                                                         Ellen H. Meilaender
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Chrys Scherer,                                           September 29, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2797
        v.                                               Appeal from the Johnson Circuit
                                                         Court
State of Indiana,                                        The Honorable Andrew S.
Appellee-Plaintiff.                                      Roesener, Judge
                                                         Trial Court Cause No.
                                                         41C01-1811-F6-600



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2797| September 29, 2020                   Page 1 of 6
                                          Case Summary
[1]   In October of 2019, Chrys Scherer was convicted of Level 6 felony theft and

      subsequently sentenced to 730 days of incarceration with 365 days suspended to

      probation. Scherer contends that the State presented insufficient evidence to

      sustain her conviction. We affirm.



                            Facts and Procedural History
[2]   On the evening of November 7, 2018, Scherer was employed at the Greenwood

      Stein Mart, working in the men’s and accessories departments of the store.

      After 4:00 p.m., only one register was open near the entrance and exit of the

      store. At approximately 5:40 p.m., a female wearing a black jacket (the

      “woman in black”) and a female wearing a gray jacket (the “woman in gray”)

      entered Stein Mart carrying bags. The woman in black entered the men’s

      department and began removing items from racks and placing them into her

      cart. As the woman in black pushed her cart into the women’s department, she

      encountered Scherer, and the two women appear to converse before leaving the

      area. A few minutes later, the woman in black exited the store carrying multiple

      full bags without stopping at the register to pay. At the same time the woman in

      black was exiting the store, Scherer walked toward the register, moving her

      hands in the air and began conversing with the cashier. Scherer walked away

      from the register and began talking on her mobile telephone. Moments later, the

      woman in black reentered the store without the bags with which she had left.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2797| September 29, 2020   Page 2 of 6
[3]   At approximately 5:49 p.m., Scherer and the woman in gray were both walking

      in the accessories department when Scherer turned around and began talking to

      the woman in gray. Minutes later, the woman in gray exited the store carrying

      two full bags without stopping at the register to pay. At the same time, Scherer

      again walked toward the cash-register area moving her hands in the air. A few

      minutes later, the woman in gray reentered the store without the bags with

      which she had left.


[4]   Scherer began working the cash register at approximately 6:34 p.m. After

      another employee left from behind the register, Scherer entered the hold room

      and removed a leopard-print jacket. Scherer walked into the accessories

      department carrying the jacket, only to return to the cash-register area carrying

      an empty hanger and talking on her mobile telephone. Once Scherer returned to

      the cash register, the woman in gray approached the register carrying a pile of

      clothing and a piece of wall art. The woman in gray placed the pile of clothing

      on the register counter and exited the store with the piece of wall art without

      paying. Scherer removed the security tags from the pile of clothing. Upon the

      woman in gray’s reentry into the store without the wall art, Scherer gave her the

      pile of clothing, and the woman in gray carried it into the accessories

      department where she met up with the woman in black.


[5]   Later, Scherer removed several items including a white vase and placed them in

      a cardboard box on the floor of the men’s department. Around that time, the

      women in gray and black enter the men’s department, and while standing near

      the cardboard box, Scherer leaned towards the woman in gray and conversed

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2797| September 29, 2020   Page 3 of 6
      with her. Some time after the three women had left the men’s department, the

      woman in black returned and reached into the cardboard box several times,

      removing items and placing them into her cart. After leaving the men’s

      department, the woman in black pushed her cart into the women’s department

      dressing-room area. The white vase was ultimately found inside a bag in the

      women’s dressing room at closing time. At approximately 7:37 p.m., the

      woman in gray exited the dressing-room area carrying multiple full bags and

      ultimately exited the store with the bags without paying. Stein Mart’s asset-

      protection manager Diana Floyd was notified about the possible shoplifting by

      the store’s manager. Floyd reviewed the security footage, the inventory, and

      purchase history. Floyd determined that the leopard-print jacket and piece of

      wall art were no longer inside the store, and neither had been purchased.


[6]   On November 15, 2018, the State charged Scherer with Level 6 felony theft. On

      October 7, 2019, a bench trial was held, after which the trial court found

      Scherer guilty as charged. On October 28, 2019, the trial court sentenced

      Scherer to 730 days of incarceration with 365 days suspended to probation.



                                 Discussion and Decision
[7]   Scherer contends that the State presented insufficient evidence to sustain her

      Level 6 felony theft conviction. When reviewing the sufficiency of evidence to

      support a conviction, we consider only probative evidence and reasonable

      inferences supporting the factfinder’s decision. Young v. State, 973 N.E.2d 1225,

      1226 (Ind. Ct. App. 2012), trans. denied. It is the role of the factfinder, not ours,

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2797| September 29, 2020   Page 4 of 6
      to assess witness credibility and weigh the evidence. Id. We will affirm a

      conviction unless “no reasonable fact-finder could find the elements of the

      crime proven beyond a reasonable doubt.” Id. To convict Scherer of Level 6

      felony theft, the State was required to prove that Scherer or one of her

      accomplices knowingly or intentionally exerted unauthorized control over

      property of Stein Mart, with intent to deprive Stein Mart of any part of its value

      or use, and Scherer had a prior theft conviction. Ind. Code § 35-43-4-2(a)(1).1


[8]   We conclude that the State produced sufficient evidence to sustain Scherer’s

      Level 6 felony theft conviction. The record indicates that Scherer and the

      women in black and gray worked in concert to deprive Stein Mart of its

      merchandise. Throughout the security footage, Scherer can be seen conversing

      with the two women. On two different instances, as one of the women exited

      the store carrying full shopping bags without paying, Scherer moved her hands

      in the air and walked towards the cashier in what can reasonably be inferred

      was an attempt to distract the cashier. Moreover, after being handed a pile of

      clothing from the woman in gray, Scherer removed security tags from the

      clothing without it being purchased, which is contrary to store policy, and gave

      it back to the woman in gray, who eventually left the store with multiple full

      shopping bags without paying. Finally, Scherer removed a leopard-print jacket




      1
       We note that contrary to what Scherer seems to argue, it is immaterial as to whether Scherer was charged as
      the principal or accomplice in this case, because a defendant may be charged as the principal yet convicted as
      an accomplice. See Whittle v. State, 542 N.E.2d 981, 991 (Ind. 1989), overruled on other grounds in Scisney v.
      State, 701 N.E.2d 847, 848 (Ind. 1998) (“[T]here is no distinction between the responsibility of a principal and
      an accomplice. Thus, one may be charged as a principal yet convicted as an accomplice.”) (cleaned up).

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2797| September 29, 2020                   Page 5 of 6
      from the hold room, took it to a location outside the view of the security

      cameras, and returned to the cash-register area carrying only the empty hanger

      and talking on her mobile telephone. Floyd later determined that that jacket

      had neither been purchased nor could it be located in the store. We agree with

      the trial court’s characterization of the crime, when it stated, “I watched the

      video and listened to the evidence carefully. It was clear to me that you had

      orchestrated an attempt here to use other folks to come in and steal from your

      employer. It wasn’t even close, [Scherer], to be honest with you.” Tr. Vol. II p.

      109. Given this evidence, Scherer has failed to establish that no reasonable

      factfinder could find the elements of theft beyond a reasonable doubt.


[9]   The judgment of the trial court is affirmed.


      May, J., and Vaidik, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2797| September 29, 2020   Page 6 of 6